Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 9, 10, 11, 12, 14, 17, 18, 19, 20 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aposhian (US 10,155,632) in view of Aposhian (US 9,022,720) and Kanno (US 5,812,409).
Interpretative note 1. Claims lacks nexus between “sensing an orientation of the pallet” with the “adjusted stacking position” and the “stacking position”. In other words, the art must merely disclose a sequence of events as follows: First) sensing an orientation of a pallet; Second) moving a stacking head to an adjusted stacking position which is different from a stacking position. Note that no limitations further define adjusted stacking position and stacking position. Thus, they can be related to any stacking position as long as the two are different.
	Aposhian ‘632 discloses-
moving a stacking head 303 of a sod harvester form above a stacking conveyor 302 (FIG. 3D) to a stacking position (C3/L38-41) while stacking sod on a pallet that is supported by a sod harvester; and,
stacking sod on a pallet 210.
Aposhian ‘632 discloses stacking sod on a pallet, and does not disclose in response to sensing that the orientation of the pallet has changed, moving the stacking head from above the stacking conveyor to an adjusted stacking position different irony the stacking position while stacking sod on the pallet.
Aposhian ‘720 discloses moving a stacking head from above a stacking conveyor 121 to an adjusted stacking position 301a different irony a stacking position 302a (or 302b) while stacking sod on a pallet. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Aposhian ‘632 to include moving a stacking head from above a stacking conveyor to an adjusted stacking position different irony a stacking position while stacking sod on a pallet, as taught by Aposhian ‘720, thereby preventing stacking drift preventing damage to the head and conveyor when it tries to pick a slab.
And, Kanno discloses that-
while picking articles on a tray, e.g. pallet, stacking sod on the pallet, sensing an orientation (C9/L52-55) of a tray, e.g. pallet, via optical sensors 24A, 24B, 24C, 24D; and
in response to sensing that orientation (C9/L52-62) of a tray 12, e.g. pallet, has changed (FIG. 7 v. FIG. 8), positioning a gripping head 20 at an adjusted stacking position (C6/L40-54), different from a stacking position. (See FIG. 1 reproduced below.)
[AltContent: textbox ((adjusted) position)][AltContent: textbox ((Initial) position)]
    PNG
    media_image1.png
    225
    546
    media_image1.png
    Greyscale


In other words, Kanno’s invention allows sensing a pallet orientation via sensors 24A-D to set the altitude for gripper head 20 relative to pallet 12 which occurs at different locations of tray in a X-Y axis, e.g. different positions. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Aposhian ‘632 to include in response to sensing that the orientation of the pallet has changed, moving the stacking head from above the stacking conveyor to an adjusted stacking position different irony the stacking position while stacking sod on the pallet, as taught by Kanno, such that when a pallet becomes distorted resulting in differences in altitude of a pallet supporting surface a gripping head, e.g. stacking head, is able to pick-n-place articles at different heights using heretofore unknown adjustable downstroke distances.
Allowable Subject Matter
Claims 5-8, 13 & 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 & 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652